J-A05031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ELLISON O. JORDAN                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THE PENNSYLVANIA STATE                     :   No. 76 MDA 2021
    UNIVERSITY, SANDY BARBOUR,                 :
    CHARMELLE GREEN, JAMES                     :
    FRANKLIN, ANDY MUTNAN, RENEE               :
    MESSINA, SCOTT A. LYNCH, M.D.,             :
    PETER H. SEIDENBERG, M.D., JOHN            :
    S. REID, M.D., BRENDAN M. CARR,            :
    TIM BREAM, WES SOHNS, PENN                 :
    STATE HEALTH, MILTON S. HERSHEY            :
    MEDICAL CENTER, PENN STATE                 :
    HERSHEY MEDICAL GROUP, AND                 :
    MOUNT NITTANY HEALTH                       :

                Appeal from the Order Entered December 4, 2020
                          in the Court of Common Pleas
                of Centre County Civil Division at No(s): 20-0028


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED: APRIL 12, 2022

        Appellant, Ellison O. Jordan, appeals pro se from the December 4,

20201 order sustaining the preliminary objections filed by Appellees, The

Pennsylvania State University, Sandy Barbour, Charmelle Green, and James

Franklin (hereinafter, “University Appellees”); granting the petitions filed by

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Appellant erroneously refers to this order as having been entered on
December 8, 2020.
J-A05031-22



Appellees, Scott A. Lynch, M.D., Mount Nittany Health, Andy Mutnan, Renee

Messina, Brendan M. Carr, Tim Bream, Wes Sohns, Peter H. Seidenberg, M.D.,

John S. Reid, M.D., Penn State Health, Milton S. Hershey Medical Center, and

the Penn State Hershey Medical Group (thereafter, “Healthcare Appellees”),

to hold Appellant in contempt of court; and dismissing Appellant’s amended

complaint and supplemental amended complaint with prejudice.           Appellant

also appeals from the December 23, 2020 order denying his motion to recuse

President Judge Pamela A. Ruest from this case. For the following reasons,

we affirm.

      The trial court summarized the relevant facts and lengthy procedural

history of this case as follows:

             This case arises from injuries [Appellant] allegedly
             sustained during his time as a student-athlete on the
             Penn State University football team between June
             2016 and August 2019. [Appellant’s] cause of action
             specifically focuses on his treatment following a
             December 27, 2017 surgery to repair a right knee
             patellar fracture he suffered while practicing for the
             Fiesta Bowl in Phoenix, Arizona. [Appellant] alleges
             he reinjured his knee on January 8, 2018 while
             receiving treatment from Wes Sohns, which required
             [Appellant] to undergo surgery on January 12, 2018.
             In April 2018, [Appellant] reported feeling pain and
             discomfort in his right knee. In September 2018,
             [Appellant] was evaluated for reported pain and
             swelling in his right knee, which was attributed to
             tendinitis and the prominence of the plate placed
             during surgery, but did not rule out the possibility of
             an infection.

             Between September and November 2018, [Appellant]
             continued to experience right knee pain and
             [Appellant] underwent a right knee arthroscopy on

                                      -2-
J-A05031-22


          November 21, 2018.         On November 25, 2018,
          [Appellant] and his parents attended a meeting with
          fifteen (15) representatives of Penn State University,
          who asked [Appellant] to sign a document voluntarily
          withdrawing himself from the football team. On
          December 30, 2018, [Appellant] was taken to the
          Emergency Room due to extreme knee pain and
          swelling. [Appellant] informed James Franklin on
          January 5, 2019 that his right knee was infected and
          [Appellant] underwent surgery to address the
          infection on January 8, 2019. On August 19, 2019,
          [Appellant] was removed from the Penn State football
          team.

          [Appellant] originally filed a complaint on January 31,
          2020 based on a theory of medical malpractice.
          University [Appellees] filed preliminary objections on
          February 24, 2020. [Appellant] filed a certificate of
          merit for each [Appellee] on February 28, 2020, but
          failed to file a written statement from an appropriate
          licensed professional with the certificates of merit. All
          of the named [Appellees] other than the University
          [Appellees] filed a Notice of Intention to Enter
          Judgment of Non Pros for Failure to File a Written
          Statement from an Appropriate Licensed Professional
          between March 4 and March 11, 2020. [Appellant]
          filed an Answer to [Appellees’] Notices on April 17,
          2020. On May 12 and May 13, 2020, the Centre
          County Prothonotary’s Office entered Judgment of
          Non Pros in favor of all [Appellees] other than the
          University [Appellees].

          On June 1, 2020, [Appellant] filed a Petition for Relief
          of Judgment of Non Pros requesting the court strike
          the judgments and restore [Appellant’s] complaint in
          its entirety. Between June 12 and June 22, 2020,
          each of the [Appellees] filed a response seeking to
          uphold their Judgment of Non Pros. A hearing was
          held on June 25, 2020. On July 15, 2020, the court
          entered an opinion and order denying [Appellant’s]
          petition for relief, sustaining the University
          [Appellees’] preliminary objections, and dismissing
          [Appellant’s] medical malpractice claims with
          prejudice.     The court dismissed [Appellant’s]

                                    -3-
J-A05031-22


          complaint and allowed [Appellant] to file an amended
          complaint within twenty (20) days against only the
          University [Appellees] and only raising potential
          claims of intentional or negligent infliction of
          emotional     distress    and    ordinary   negligence.
          [Appellant] filed a petition for reconsideration on July
          24, 2020, which was denied by the court on July 30,
          2020.

          [Appellant] filed an amended complaint on August 3,
          2020, and a supplemental amended complaint on
          August 12, 2020, both of which included claims
          against all of the [Appellees] from [Appellant’s]
          original complaint. Between August 7 and August 14,
          2020, counsel for all of the [Appellees] except for the
          University [Appellees] sent letters to [Appellant]
          requesting that he remove them from his amended
          complaint or they would seek to hold [Appellant] in
          contempt of court. [Appellant] failed to respond and
          [Appellees Scott A. Lynch, M.D., Mount Nittany
          Health, Andy Mutnan, Renee Messina, Brendan M.
          Carr, Tim Bream, Wes Sohns, Peter H. Seidenberg,
          M.D., John S. Reid, M.D., Penn State Health, The
          Milton S. Hershey Medical Center, and the Penn State
          Hershey Medical Group] each filed a petition to hold
          [Appellant] in contempt of court.

          On August 24, 2020, [Appellant] filed notices of
          intention to enter default judgments against each
          [Appellee] because they allegedly failed to enter a
          written appearance and file in writing with the court
          their defenses or objections to [Appellant’s] amended
          complaint.    University [Appellees] file preliminary
          objections and a brief in support on August 31, 2020.
          [Appellant] filed a praecipe for determination on
          September 3, 2020 alleging University [Appellees’]
          preliminary objections were not filed in accordance
          with Pennsylvania law for failing to serve [Appellant]
          a copy of their preliminary objections. [Appellant]
          filed a response in opposition to University
          [Appellees’] preliminary objections on September 16,
          2020, and an answer to order to show cause on
          October 9, 2020. [Appellant] also filed a statement of


                                   -4-
J-A05031-22


            support on October 19, 2020. A hearing was held on
            October 12, 2020.

Trial court opinion, 12/4/20 at 2-4 (extraneous capitalization omitted).

      On December 4, 2020, the trial court entered an opinion and order

sustaining the University Appellees’ preliminary objections; holding Appellant

in contempt of court; and dismissing Appellant’s amended complaint and

supplemental amended complaint with prejudice.         On December 15, 2020,

Appellant filed a motion to recuse P.J. Ruest from this case, which was denied

by the trial court on December 23, 2020.

      On January 6, 2021, Appellant filed a notice of appeal. Although not

ordered to do so, Appellant filed an eight-page Pa.R.A.P. 1925(b) statement

on May 12, 2021. The trial court filed its Rule 1925(a) opinion on May 20,

2021, indicating that it was relying on the reasoning set forth in its prior

opinion and orders entered December 4 and 23, 2020.

      Appellant raises the following issues for our review:

            1.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or abuse its discretion in issuing the
                  correspondence, in identifying the case as only
                  medical malpractice, in processing the case on
                  an “aggressive fast track” without any
                  established written local procedures, in not
                  providing definitive goals and objects and
                  making them know to all parties involved and
                  denying [Appellant] a right to jury trial as
                  demanded?

            2.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or abuse its discretion concerning all

                                     -5-
J-A05031-22


                  pleadings, notices, judgments, opinions and
                  orders concerning the Certificate of Merit of the
                  original Complaint, Amended Complaint and
                  Supplemental Amended Complaint?

            3.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or abuse its discretion concerning the
                  service of process?

            4.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or    abuse     its   discretion   concerning
                  Preliminary Objections?

            5.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or abuse its discretion concerning her
                  personal interest in the outcome of the case and
                  potential appearance of conflict of interest and
                  bias?

            6.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or abuse its discretion concerning “special
                  relationship”, “duty of care”, “standard of care”,
                  “preventative measures”, “heightened duty of
                  care”,    “unreasonable       risk    of    harm”,
                  “foreseeability of harm”, “duty to convey”, “duty
                  to exercise reasonable care”, “affirmative duty”,
                  “an act within scope of employment”,
                  “nondelegable duty”, “breach of duty”, “breach
                  of duty was more likely than not (i.e.,
                  probably”) the cause of the injury” and “proper
                  medical treatment”[?]

            7.    Did the [trial] court ignore the law, errored [sic]
                  in applying the law, misinterpreted [sic] the law
                  and/or    abuse     its   discretion   concerning
                  processing the civil complaint?

Appellant’s brief at 5-7.




                                     -6-
J-A05031-22


      Our standard of review of a challenge to a trial court’s decision to

grant preliminary objections is as follows:

            Our standard of review of an order of the trial court
            overruling or granting preliminary objections is to
            determine whether the trial court committed an error
            of law. When considering the appropriateness of a
            ruling on preliminary objections, the appellate court
            must apply the same standard as the trial court.

Feingold v. Hendrzak, 15 A.3d 937, 941 (Pa.Super. 2011) (citation

omitted).

      This Court has explained our standard of review for a civil contempt

order as follows:

            When considering an appeal from an Order holding a
            party in contempt for failure to comply with a court
            Order, our scope of review is narrow: we will reverse
            only upon a showing the court abused its discretion.
            The court abuses its discretion if it misapplies the law
            or exercises its discretion in a manner lacking reason.

Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa.Super. 2009) (citations omitted).

      Preliminarily, we must address whether Appellant has properly

preserved all of his claims on appeal. Our review of the disjointed “Argument”

section in Appellant’s 68-page pro se brief reveals that a number of his claims

take issue with the trial court’s entry of Judgments of Non Pros for Failure to

File Written Statement from Appropriate Licensed Professional.             See

Appellant’s brief at 24-37.

      As discussed, on May 12 and 13, 2020, Judgments of Non Pros were

entered in favor of all Appellees other than the University Appellees. Appellant


                                     -7-
J-A05031-22


subsequently filed a petition for relief from the Judgments of Non Pros

requesting the trial court strike the judgments and restore his complaint in its

entirety. Thereafter, each of the Appellees filed a response seeking to uphold

their Judgment of Non Pros. Following a hearing, the trial court entered an

opinion an order on July 15, 2020 denying Appellant’s petition for relief;

dismissing the medical malpractice claims in his complaint with prejudice; and

directing Appellant that his amended complaint could only raise claims against

the University Appellees for intentional or negligent infliction of emotional

distress and ordinary negligence. See “Opinion and Order,” 7/15/20 at 12-

13. Appellant filed a petition for reconsideration which was denied on July 30,

2020.

        This Court has long recognized that “[a]ny appeal related to a judgment

of non pros lies not from the judgment itself, but from the denial of a petition

to open or strike.” Cardona v. Buchanan, 230 A.3d 476, 479 (Pa.Super.

2020) (citation omitted).     Under Pa.R.A.P. 311(a)(1), an appeal from an

interlocutory order refusing to open, vacate or strike off a judgment is deemed

final and subject to attack on appeal without reference to Pa.R.A.P. 341(c).

Hammel v. Hammel, 636 A.2d. 214, 217 (Pa.Super. 1994) (citation

omitted). Notably, the “[f]ailure to timely appeal from an order denying a

petition to open, vacate, or strike off a judgment renders any attack of that

order untimely and waived.” Blackburn v. King Inv. Grp., LLC, 162 A.3d

461, 464 (Pa.Super. 2017) (citation omitted).


                                      -8-
J-A05031-22


       Instantly, the record reflects that Appellant’s January 6, 2021 notice of

appeal makes no mention of the trial court’s July 15, 2020 order denying his

petition for relief from Judgment of Non Pros, nor the July 30, 2020 order

denying his petition for reconsideration of relief from Judgment of Non Pros.2

Although Appellant baldly contends in his brief that he is seeking “reversal of

all the lower court’s opinions and orders … and judgments,” his notice

of appeal indicates that he is only appealing from the trial court’s December 4

and December 23, 2020 orders. See Appellant’s brief at 1 (emphasis added);

Appellant’s “Notice of Appeal,” 1/6/21.

       Appellant’s failure to appeal from the trial court’s July 15, 2020 order

renders his appeal procedurally deficient because neither of the trial court’s

December 2020 orders directly addresses the Judgments of Non Pros

Appellant purports to challenge on appeal.

       Pennsylvania Rule of Appellate Procedure 904 requires a petitioner to

specifically identify in his notice of appeal the order from which he wishes to

appeal. Pa.R.A.P. 904(a). Moreover, this Court has long recognized that,

                     although [we are] willing to liberally construe
                     materials filed by a pro se litigant, pro se
                     status confers no special benefit upon the
____________________________________________


2 We note that any attempt by Appellant to appeal from the July 30, 2020
order denying the petition for reconsideration would have nonetheless been
improper. An order denying a motion for reconsideration is not appealable.
See Huntington Nat. Bank v. K–Cor, Inc., 107 A.3d 783, 787 (Pa.Super.
2014) (stating, “Pennsylvania case law is absolutely clear that the refusal of
a trial court to reconsider, rehear, or permit reargument of a final decree is
not reviewable on appeal.”), appeal denied, 117 A.3d 1281 (Pa. 2015).

                                           -9-
J-A05031-22


                   appellant. To the contrary, any person choosing
                   to represent himself in a legal proceeding must,
                   to a reasonable extent, assume that his lack of
                   expertise and legal training will be his undoing.”

Wilkins v. Marsico, 903 A.2d 1281, 1284–1285 (Pa.Super. 2006) (citations

and internal quotation marks omitted), appeal denied, 918 A.2d 747 (Pa.

2007).

      Accordingly, Appellant’s failure to appeal the trial court’s July 15, 2020

order denying his petition for relief from Judgment of Non Pros renders all his

claims related to this order waived. See Blackburn, 162 A.3d at 464; see

also Pa.R.A.P. 302(a) (stating, “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”).

      We now turn to Appellant’s claim that the trial court’s December 23,

2020 order denying his motion to recuse P.J. Ruest from this case was

improper because of her “impartiality , bias, and a personal interest in the

outcome of [this] case.”     Appellant’s brief at 38-41; see also “Motion to

Recuse,” 12/15/20 at ¶ 1. For the reasons that follow, we find that this claim

is time barred.

      It is well settled that “a party may not raise the issue of judicial prejudice

or bias for the first time in post[-]trial proceedings.” Ware v. U.S. Fid. &

Guar. Co., 577 A.2d 902, 905 (Pa.Super. 1990) (citation omitted). On the

contrary, “a party seeking recusal or disqualification on the basis of judicial

bias or impartiality “[is required] to raise the objection at the earliest possible

moment, or that party will suffer the consequence of being time barred.” In

                                      - 10 -
J-A05031-22


re Lokuta, 11 A.3d 427, 437 (Pa. 2011) (citations omitted; brackets in

original), cert. denied, 565 U.S. 878 (2011).       “The timeliness of such an

application is particularly troubling where a party seeks disqualification only

after receiving adverse judgment.”        League of Women Voters of Pa. v.

Commonwealth, 179 A.3d 1080, 1086 (Pa. 2018) (citation omitted).

      Instantly, the record reflects that Appellant failed to raise his claim of

judicial bias at the earliest possible opportunity. Appellant’s motion to recuse

was filed on December 15, 2020, more than 7 months after P.J. Ruest entered

her first order in this case on May 12, 2020, and only eleven days after P.J.

Ruest entered an order dismissing Appellant’s amended complaint and

supplemental amended complaint with prejudice.         Based on the foregoing,

Appellant’s recusal claim was clearly time-barred and its denial by the trial

court was warranted.

      Appellant’s remaining claims concern the trial court’s December 4, 2020

order sustaining the University Appellees’ preliminary objections; granting the

Healthcare Appellees’ petitions to hold Appellant in contempt of court; and

dismissing his amended complaint and supplemental amended complaint with

prejudice. See Appellant’s brief at 38-59.

      As best we can discern from his somewhat befuddling and convoluted

appellate brief, Appellant takes issue with the trial court’s rejection of his

claims for negligent or intentional infliction of emotional distress and ordinary

negligence   against   the   University   Appellees, as well    as the   court’s


                                     - 11 -
J-A05031-22


determination that he should be held in contempt of court for continuing to

pursue action against the Healthcare Appellees in his supplemental amended

complaint after the trial court explicitly ordered him not to do so.

       Following our careful review of the record, including the briefs of all the

parties and the applicable case law, and in light of this court’s scope and

standard of review, it is our determination that there is no merit to Appellant’s

remaining claims on appeal.            We agree with the trial court that all of

Appellant’s cognizable issues on appeal were adequately disposed of in its

December 4, 2020 opinion and order.                Accordingly, we adopt the well-

reasoned opinion of the Honorable Pamela A. Ruest as our own for purposes

of this appellate review and affirm on the basis of the reasoning stated therein.

       Orders affirmed.3



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2022



____________________________________________


3 We note that it is well-settled law that “a pro se litigant must comply with
the procedural rules set forth in the Pennsylvania Rules of the Court.” Ebbert
v. Mest, 2016 WL 5266540, at *1 (Pa.Super. 2016), citing Commonwealth
v. Lyons, 833 A.2d 245, 251-252 (Pa.Super. 2003).

                                          - 12 -
                                                                                       Circulated
                                                             Received 2/8/2021 257.02 PM  Superior03/21/2022 11:22
                                                                                                   Court Middle    AM
                                                                                                                District


                                                                 Filed 2/8/2021 2.57.00 PM Superior Court Middle District
                                                                                                          76 MDA 2021

       IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                            CIVIL ACTION-LAW

    ELLISON 0. JORDAN
                          Plaintiff

                   v.                                                     No. 2020-0028

   THE PENNSYLVANIA STATE
   UNIVERSITY, SANDY BARBOUR,
   CHARMELLE GREEN, JAMES FRANKLIN,
   ANDY MUTNAN, RENEE MESSINA,
   SCOTT A. LYNCH, M.D., PETER H.
   SEIDENBERG, M.D., JOHN S. REID, M.D.,
   BRENDAN M. CARR, TIM BREAM,
   WES SOHNS, PENN STA TE HEALTH,
   TIE MILTON S. HERSHEY MEDICAL
   CENTER, PENN STATE HERSHEY
   MEDICAL GROUP, and MOUNT
   NITT ANY HEAL TH,
                          Defendants


   Attorney for Plaintiff.                                                Pro Se
   Attorney for Defendants PSU, Sandy Barbour, Charmelle
    Green, and James Franklin:                                           James P. DeAngelo, Esq.
   Attorney for Defendants Andy Mutnan, Renee Messina,
    Brendan Carr, Tim Bream, and Wes Sohns:                              .Joe H. Tucker, Esq.
   Attorney for Defendant Scott A. Lynch, M.D.:                           Wiley P. Parker, Esq.
   Attorney for Defendants Peter H. Seidenberg, M.D., John
    S. Reid, M.D., Penn State Health, The Milton S. Hershey
    Medical Center, and Penn State Hershey Medical Group:                April C. Simpson, Esq.
   Attorney for Defendant Mount Nittany Health:                           Brian J. Bluth, Esq.

                                        OPINION and ORDER

    Ruest, P.J.

           Presently before the Court arc Petitions to Hold Ellison 0. Jordan ("Plaintiff'') in

   Contempt of Court filed on August 24, 2020 by Defendant Scott A. Lynch, M.D., Defendants

   Andy Mutnan, Renee Messina, Brendan Carr, Tim Bream, and Wes Sohns, and Defendants Peter

   H. Seidenberg, M.D., John S. Reid, M.D., Penn State Health, The Milton S. Hershey Medical




IO LJRD LS
Center, and Penn State Hershey Medical Group. Defendant Mount Nittany Health filed a Motion

to Dismiss and Petition for Contempt on August 28, 2020. Also before the Court are Defendants

The Pennsylvania State University, Sandy Barbour, Charmelle Green, and James Franklin's

(collectively, the "University Defendants") Preliminary Objections filed on August 31, 2020 and

Plaintiffs Praecipe for Default Judgment and Praecipe for Determination filed on September 2,

2020 and September 3, 2020, respectively. University Defendants filed a Brief in Support on

August 31, 2020 and Plaintiff filed a Response in Opposition on September 16, 2020. Plaintiff

also filed a Statement of Support on October 19, 2020. A hearing was held on October 12, 2020.

Upon the consideration of the arguments of counsel and the filings, the Court finds as follows:

                                            Background

        This case arises from injuries Plaintiff allegedly sustained during his time as a student-

athlete on the Penn State University football team between June 2016 and August 2019.

PlaintifI's cause of action specifically focuses on his treatment following a December 27, 2017

surgery to repair a right knee patellar fracture he suffered while practicing for the Fiesta Bowl in

Phoenix, Arizona. Plaintiff alleges he reinjured his knee on January 8, 2018 while receiving

treatment from Wes Sohns, which required Plaintiff to undergo surgery on January 12, 2018. In

April 2018, Plaintiff reported feeling pain and discomfort in his right knee. In September 2018,

Plaintiff was evaluated for reported pain and swelling in his right knee, which was attributed to

tendinitis and the prominence of the plate placed during surgery, but did not rule out the

possibility of an infection.

        Between September and November 2018, Plaintiff continued to experience right knee

pain and Plaintiff underwent a right knee arthroscopy on November 21, 2018. On November 25,

2018, Plaintiff and his parents attended a meeting with fifteen ( 15) representatives of Penn State



                                                  2
University, who asked Plaintiff to sign a document voluntarily withdrawing himself from the

football team. On December 30, 2018, Plaintiff was taken to the Emergency Room due to

extreme knee pain and swelling. Plaintiff informed James Franklin on January 5, 2019 that his

right knee was infected and Plaintiff underwent surgery to address the infection on January 8,

2019. On August 19, 2019, Plaintiff was removed from the Penn State football team.

       Plaintiff originally filed a Complaint on January 31, 2020 based on a theory of medical

malpractice. University Defendants filed Preliminary Objections on February 24, 2020. Plaintiff

filed a Certificate of Merit for each Defendant on February 28, 2020, but failed to file a written

statement from an appropriate licensed professional with the Certificates of Merit. All of the

named Defendants other than the University Defendants filed a Notice of Intention to Enter

Judgment of Non Pros for Failure to File a Written Statement from an Appropriate Licensed

Professional between March 4 and March 11, 2020. Plaintiff filed an Answer to Defendants'

Notices on April 17, 2020. On May 12 and May 13, 2020, the Centre County Prothonotary's

Office entered Judgment of Non Pros in favor of all of the Defendants other than the University

Defendants.

       On June 1, 2020, Plaintiff filed a Petition for Relief of Judgment of Non Pros requesting

the Court strike the judgments and restore Plaintiff's Complaint in its entirety. Between June 12

and June 22, 2020, each of the Defendants filed a Response seeking to uphold their Judgement of

Non Pros. A hearing was held on June 25, 2020. On July 15, 2020, the Cami entered an Opinion

and Order denying Plaintiff's Petition for Relief, sustaining the University Defendants'

Preliminary Objections, and dismissing Plaintiff's medical malpractice claims with prejudice.

The Court dismissed Plaintiffs Complaint and allowed Plaintiff to file an Amended Complaint

within twenty (20) days against only the University Defendants and only raising potential claims



                                                 3
of intentional or negligent infliction of emotional distress and ordinary negligence. Plaintiff filed

a Petition for Reconsideration on July 24, 2020, which was denied by the Court on July 30, 2020.

        Plaintiff filed an Amended Complaint on August 3, 2020, and a Supplemental Amended

Complaint on August 12, 2020, both of which included claims against all of the Defendants from

Plaintiffs original Complaint. Between August 7, 2020 and August 14, 2020, counsel for a11 of

the Defendants except for the University Defendants sent letters to Plaintiff requesting that he

remove them from his Amended Complaint or they would seek to hold Plaintiff in contempt of

court. Plaintiff failed to respond and Defendant Lynch, Defendant Mount Nittany Health,

Defendants Mutnan, Messina, Carr, Bream, and Sohns, and Defendants Seidenberg, Reid, Penn

State Health, The Milton S. Hershey Medical Center, and Penn State Ilershey Medical Group

( collectively, "Petitioners") each filed a Petition to II old Plaintiff in Contempt of Court.

        On August 24, 2020, Plaintiff filed Notices of Intention to Enter Default Judgments

against each of the Defendants because they allegedly failed to enter a written appearance and

file in writing with the Court their defenses or objections to Plaintiff's Amended Complaint.

University Defendants filed Preliminary Objections and a Brief in Support on August 31, 2020.

Plaintiff filed a Praecipe for Default Judgment on September 2, 2020 against University

Defendants for their alleged failure to enter a written appearance and file their defenses or

objections. Plaintiff also filed a Praecipe for Determination on September 3, 2020 alleging

University Defendants' Preliminary Objections were not filed in accordance with Pennsylvania

law for failing to serve Plaintiff a copy of their Preliminary Objections. Plaintiff filed a Response

in Opposition to University Defendant's Preliminary Objections on September 16, 2020, and an

Answer to Order to Show Cause on October 9, 2020. Plaintiff also filed a Statement of Support

on October 19, 2020. A hearing was held on October 12, 2020.



                                                   4
                                             Discussion

    I. Petitions for Contempt

        In order for a party to be held in contempt, "the moving party must prove that: (1) the

contemnor had notice of the specific order or decree that he disobeyed; (2) the act constituting

the violation was volitional; and (3) the contemnor acted with wrongful intent." Gunther v.

Bolus, 2004 PA Super 8, 853 A.2d 1014, 1017 (citing Marian Shop, Inc. v. Baird, 448

Pa.Super. 52, 670 A.2d 671,673 (1996)). Petitioners' Petitions for Contempt are requesting that

the Court hold Plaintiff in civil contempt for failing to comply with the Court's Orders of July

15, 2020 and July 30, 2020."The purpose of civil contempt is to compel performance of lawful

orders, and in some instances, to compensate the complainant for the loss sustained, Gunther,

853 A.2d at 1018 (citing Cecil Township v. Klements, 821 A.2d 670, 675 (Pa.Commw.2003)).

Here, Petitioners are seeking to compel performance and receive compensation for the losses

Petitioners sustained in legal fees and expenses they incurred in pursuing a contempt order and

their removal from the instant litigation.

        "[I]n civil contempt proceedings the burden is on the complaining party to prove

noncompliance by a preponderance of the evidence..." Barrett v. Barrett, 470 Pa. 253,263,368

A.2d 616, 621. Petitioners must show by a preponderance of the evidence that Plaintiff had

notice of the Court's July 15and July 30" Orders, purposely chose to violate the Orders, and

acted with wrongful intent in violating the Orders. It is clear from the record that Plaintiff had

actual notice of the July 15 Order as he filed a Petition for Reconsideration of the Order on July

24, 2020. Plaintiff also had actual notice of the July 30" Order as Plaintiff admits in his

Supplemental Amended Complaint and in his Answer to Order to Show Cause that the

Supplemental Amended Complaint was submitted in response to the July 30" Order in an



                                                  5
attempt to comply with that Order. As such, Plaintiff possessed actual knowledge of both of the

Orders at issue here.

        Petitioners allege Plaintiff declined to comply with the Court's July 15" and July   30
Orders when Plaintiff filed an Amended Complaint on August 3, 2020 naming Petitioners as

defendants and asserting claims against Petitioners. Petitioners argue Plaintiff further refused to

comply with the Court's Orders by filing a Supplemental Amended Complaint on August 12,

2020 with claims against Petitioners. Petitioners claim Plaintiff filed his Supplemental Amended

Complaint even after receiving letters from counsel for Petitioners requesting Plaintiff remove

Petitioners as defendants in compliance with the Court's Orders and informing Plaintiff that

Petitioners would petition the Court to have Plaintiff held in contempt if Petitioners were not

removed.

       The Court's July 15, 2020 Order dismissed Plaintiff's Complaint and stated Plaintiff had

twenty (20) days to file an Amended Complaint against only the University Defendants and only

raising potential claims of intentional or negligent infliction of emotional distress and ordinary

negligence. The rest of the claims in Plaintiff s Complaint, including medical malpractice claims,

were dismissed with prejudice. The University Defendants were explicitly identified in the Order

as The Pennsylvania State University, Sandy Barbour, Charmelle Green, and James Franklin.

The Court's July 30, 2020 Order denied Plaintiff s Petition for Reconsideration and again stated

Plaintiff could file an Amended Complaint raising claims of intentional or negligent infliction of

emotional distress and ordinary negligence against only the University Defendants. The Court

believes these were clear and concise orders stating Plaintiff could only raise particular claims

against particular defendants, and instructing Plaintiff that he was permitted to bring claims

against only the University Defendants, and not Petitioners.



                                                 6
         In Plaintiffs Answer to Order to Show Cause, Plaintiff claims the Supplemental

Amended Complaint complies with the Court's Orders. Plaintiff states he did not receive the

Court's July 30, 2020 Order until August 6, 2020 so he filed the Amended Complaint before

receiving the July 30 Order and filed the Supplemental Amended Complaint in response.

Plaintiff argues the Supplemental Amended Complaint complies with the Court's Orders because

it is a "Civil Action of Negligence and Vicarious Liability" against The Pennsylvania State

University and The Pennsylvania State University -Known and Unknown Defendants, which

Plaintiff identifies as the "University Defendants." Plaintiff states it was his understanding that

"Known Defendants" must be identified by name in a complaint and Plaintiff named all of the

Petitioners because at all relevant times Petitioners held multiple positions which made them

agents, servants, employees, subsidiaries, affiliates, and/or independent contractors to/of the

Pennsylvania State University. Plaintiff asserts the Court's Orders did not instruct Plaintiff to

remove the names of specific defendants or the names of individuals alleged to have been

negligent, but only ordered that Plaintiff could not pursue medical malpractice claims.

       Plaintiff has attempted to expand the definition of the "University Defendants" identified

by the Court in its Orders to include all of the named defendants from Plaintiffs original

complaint. Plaintiff cannot bring claims against Petitioners simply by calling them "University

Defendants" based on their connections to the Pennsylvania State University. The Court

explicitly stated Plaintiff could bring specific claims against only the University Defendants and

expressly identified the University Defendants as The Pennsylvania State University, Sandy

Barbour, Charmelle Green, and James Franklin. The Court's Orders were clear and

unambiguous. Plaintiff's interpretation does not conform to the plain meaning of the Orders. The

Amended Complaint and the Supplemental Amended Complaint are both in violation of the



                                                  7
Court's Orders. Therefore, the second element required for a finding of contempt is satisfied as

Plaintiff voluntarily filed the Amended Complaint and the Supplemental Amended Complaint in

violation of the Court's Orders.

        For Plaintiff to be held in contempt, Petitioners must show Plaintiff acted with wrongful

intent. Petitioners did not offer any direct evidence that Plaintiff acted with wrongful intent,

however, a party's wrongful intent can often be "inferred from circumstantial evidence." Waggle

v. Woodland Hills Ass'n, Inc., 213 A,34 397, 403 (Pa.CmwIth. 2019). Plaintiff's wrongful intent

"can be inferred where it is clear from the language of the court order that the conduct in

question violates the court order and the evidence shows that the contemnor knowingly failed to

comply." Id. at 404. "[W]hen making a determination regarding whether a defendant acted with

wrongful intent, the court should use common sense and consider context, and wrongful intent

can be imputed to a defendant by virtue of the substantial certainty that his actions will violate

the court order." Commonwealth • Reese, 2017 PA Super 47, 156 A.3d 1250, 1258

       Here, Plaintiffs wrongful intent can be inferred based on the circumstances of Plaintiffs

actions. It is clear from the language of the Court's Orders that Plaintiffs filings would violate

the Court's Order. There was a substantial certainty that Plaintiffs actions in filing claims

against the Petitioners would violate the Court's Orders. Not only did the Court's Orders

expressly state Plaintiff could only file claims against University Defendants, but Plaintiff also

received multiple letters from Petitioners informing him his Amended Complaint was in

violation of the Court's July 15, 2020 Order. Even after the Court's Orders of July 15, 2020 and

July 30, 2020 and the letters from Petitioners, Plaintiff still filed a Supplemental Amended

Complaint stating claims against Petitioners. Based on the evidence, Plaintiff knowingly failed to

comply with the Court's Orders and acted with wrongful intent.



                                                  8
        Plaintiff had actual notice of the Court's Orders he disobeyed, Plaintiffs acts constituting

the violations were volitional, and Plaintiff acted with wrongful intent. Therefore, the Court

concludes that Plaintiffs conduct in filing the Amended Complaint and the Supplemental

Amended Complaint was in violation of the clear mandates of the aforementioned Orders.

Accordingly, Petitioner's Petitions to Hold Plaintiff in Contempt of Court are GRANTED.

However, the Court will not award sanctions and attorney's fees to Petitioners, but will

DISMISS Plaintiffs claims against Petitioners in his Amended Complaint and Supplemental

Amended Complaint.

    II. Plaintiff's Praecipe for Default Judgment and Praecipe for Determination

       Plaintiff filed a Praecipe for Default Judgment on September 2, 2020 and a Praecipe for

Determination on September 3, 2020. In Plaintiffs Praecipe for Default Judgment, Plaintiff

requested the Court enter judgment in favor of Plaintiff and against the University Defendants

for failure to enter a written appearance and file in writing with the Court their defenses or

objections to the claims set forth in Plaintiffs Supplemental Amended Complaint. In Plaintiff's

Praecipe for Determination, Plaintiff requested the Court dismiss University Defendants'

Preliminary Objections and Brief in Support and enter default judgment in Plaintiffs favor

because University Defendants' Preliminary Objections were not filed or served in accordance

with Pennsylvania law. Plaintiff claims the Preliminary Objections were not properly served on

Plaintiff and University Defendants failed to state the date of service and certify the date and

manner of service. Plaintiff alleges University Defendants failed to file within the required time

and did not provide Plaintiff with a notice to defend.

       University Defendants filed their Preliminary Objections with the Court on August 31,

2020, within the time required for filing. In their Preliminary Objections, University Defendants



                                                  9
included a Notice to Plead and a Certificate of Service stating the Preliminary Objections had

been served upon Plaintiff via Electronic Mail and first Class U.S. Mail. University Defendants'

filing of their Preliminary Objections and Brief in Support did not violate the Pennsylvania Rules

of Civil Procedure or any other Pennsylvania law. University Defendants' service of process was

proper under Pa.R.C.P. 403 and 404. Plaintiff resides outside of the Commonwealth and likely

had yet to receive a copy of the filings in the mail at the time Plaintiff filed his Praecipe for

Default Judgment and Praecipe for Determination.

        Accordingly, Plaintiff's Praecipe for Default Judgment and Praecipe for Determination

are DENIED.

    IJJ. The University Defendants' Preliminary Objections

        The University Defendants raise preliminary objections seeking to dismiss Plaintiffs

Supplemental Amended Complaint because of improper service of a writ of summons and a

complaint pursuant to Pa.R.C.P. 1028(a)(1); failure to conform to law or rule of court pursuant to

Pa.R.C.P. 1028(a)(2); and legal insufficiency of a pleading ( demurrer) pursuant to Pa.R.C.P.

1028(a)(49).

       A. Improper Service

       The Pennsylvania Rules of Civil Procedure require services of process on a corporation

or similar entity be made by a sheriff, by handing a copy of the writ to an officer, person-in-

charge, or authorized agent. See Pa.R.C.P. 424. The Pennsylvania Rules of Civil Procedure also

require service of process on an individual be made by a sheriff, by handing a copy to the

individual, an adult residing at the individual's residence, or to an agent or person-in-charge of

the individual's usual place of business. See Pa.R.C.P. 402. In this case, Plaintiff has served the

Writ of Summons on the University Defendants via certified mail and the Supplemental



                                                  10
Amended Complaint via email. Plaintiff has failed to effectuate proper service of process on the

University Defendants. Accordingly, the University Defendants' Preliminary Objection based on

improper service pursuant to Pa.R.C.P. 1028(a)(l) is SUSTAINED.

       B. Failure to Conform to Law or Rule of Court

       Pa.R.C.P. 1028(a)(2) provides for preliminary objections when a pleading fails to

confonn to law or rule of court. University Defendants argue most of the claims raised in

Plaintiff's Supplemental Amended Complaint are impermissible claims and claims already

dismissed with prejudice. University Defendants assert these claims violate the Court's July 15,

2020 Order, which dismissed a number of Plaintiffs claims and stated Plaintiff could only raise

claims for intentional or negligent infliction of emotional distress and ordinary negligence in any

amended complaint. University Defendants allege eighteen (18) of Plaintiffs twenty-one (21)

claims raised in the Supplemental Amended Complaint are precluded by the Court's Order.

Plaintiff also challenges these claims as legally insufficient pursuant to Pa.R.C.P. 1028(a)(4).

       University Defendants assert Plaintiff's claims of Violation of Pennsylvania Law of

Negligent Performance (Count II), Negligence Ostensible Agency/Restatement (Second) Tort

(Count IV), Negligence - Informed Consent (Count V), Negligence -- Misrepresentation (Count

VI), Negligence Hospital-Acquired Infection (Count VII), Misfeasance/Malfeasance (Count

VIII), Loss of Chance (Count IX), Negligence - Entity/Physician-Patient Relationship (Count X),

Negligence --Supervision (Count XI), Negligence- Failure to Pay Medical Expenses (Count

XII), Fraud (Count XV), Negligence- Professional (Count XVI), and Negligence Per Se (Count

XXI) are all attempts by Plaintiff to couch his medical malpractice claims as some type of

negligence claim. In addition to the aforementioned claims, University Defendants also maintain

that Plaintiffs claims of Rreach of Duty/Fiduciary Duty (Count I), Rattery (Count XVII), False



                                                 11
Imprisonment (Count XVIII), Concerted Tortious Conduet (Count XIX), and Violation of

Pennsylvania Ant-Hazing Law (Count XX) are barred by the Court's Order. This Court agrees.

       Counts 11, IV, V, VI, VII, VIII, IX, X, XI, XII, XV, XVI, and XXI are all based on

Plaintiff's medical care and treatment. Each claim mentions and accuses one of the dismissed

parties of negligence in Plaintiffs medical treatment. Claims of negligent medical care and

treatment are medical malpractice claims, All of Plaintiffs medical malpractice claims were

dismissed in the Court's July 15, 2020 Order. Plaintiff cannot now assert medical malpractice

claims by simply referring to them as negligence claims. Many of these claims are variations of

claims already dismissed by the Court or are not standalone causes of actions recognized in the

Commonwealth.

       Violation of Pennsylvania Law of Negligent Performance (Count II) avers multiple

alleged violations of Restatement (Second) of Torts based on the conduct of Defendant Sohns,

but does not specify how any actions by the University Defendants violated any section of the

Restatement. Violations of the Restatement can be alleged in an attempt to establish negligence

generally, but there is no separate cause of action for violation of Pennsylvania law of negligent

performance. Negligence - Ostensible Agency/Restatement (Second) Tort (Count IV) is also

based on medical care and treatment Plaintiff received from the dismissed defendants. Count IV

states University Defendants had a duty to exercise reasonable care to select a contractor and a

duty to ensure the safe performance of medical related services, but does not state how

University Defendants breached these duties. Count IV is essentially alleging vicarious liability

against University Defendants for Plaintiff's medical treatment by dismissed defendants.

Negligence- Supervision (Count XI) asserts University Defendants failed to provide proper

supervision while Plaintiff was being treated, failed to properly instruct and warn of possible



                                                12
risks, and, therefore, University Defendants are vicariously liable for negligent acts by dismissed

defendants during Plaintiffs treatment. Counts II, IV, and XI are not recognized causes of

action, but may go towards establishing elements of Plaintiff's ordinary negligence claim (Count

Ill).

        Negligence Informed Consent (Count V), Negligence Hospital-Acquired Infection

(Count VII), and Negligence - Entity/Physician-Patient Relationship (Count X) are plainly claims

of medical malpractice being restated as negligence claims. Loss of Chance (Count IX) is

typically applied in medical malpractice cases. Here, the Loss of Chance claim alleges Plaintiff

would have had a substantial opportunity of avoiding additional injury and treatment if

University Defendants had correctly diagnosed and treated the infection. Plaintiffs diagnosis is

an issue directly related to Plaintiff's medical treatment. University Defendants were not

involved in the diagnosis or treatment of Plaintiff. Plaintiff cannot bring medical malpractice

claims against University Defendants.

        Negligence -Misrepresentation (Count VI) and Fraud (Count XV) allege University

Defendants misrepresented, concealed, and interfered with medical information provided to

Plaintiff. Both of these claims are medical malpractice claims dealing with Plaintiffs reliance on

medical information received from dismissed defendants and are similar to Plaintiffs previously

dismissed civil conspiracy claim. Negligence-Professional (Count XVI) is the same claim as

the professional malpractice and professional misconduct claims the Court already dismissed.

Plaintiff's Negligence Per Se claim (Count XXI) fails to identify which statute University

Defendants allegedly violated and simply states their actions were inherently negligent.

Misfeasance/Malfeasance (Count VII) is not :recognized in Pennsylvania as a cause of action. See

Greco • Senchak, CIV.A. 3:12-2576, 2013 WL 4520847, at 6 (M.D. Pa. Aug. 26, 2013),



                                                13
amended on reconsideration in part, CIV.A. 3:12-2576, 2013 WL 5755214 (M.D. Pa. Oct. 23,

2013) (stating "Pennsylvania law does not recognize such a [Misfeasance/Malfeasance] claim, it

appears that plaintiff is merely using these words as synonyms for negligence...")

        Concerted Tortious Conduct (Count XIX) is essentially a civil conspiracy claim which

was previously dismissed with prejudice by the Court's Order. There is no factual basis to

support Counts l, XVll, XVIII, and XX. Breach of Duty would go toward establishing

negligence, but is not its own cause of action. Breach of Fiduciary Duty has not been established

by Plaintiff. Plaintiff also failed to establish causes of action based on battery, false

imprisonment, and violation of Pennsylvania's Anti-Hazing Law, 18 Pa.C.S.A. § 2801, et seq.

These claims are also outside of the claims Plaintiff was specifically told he could bring in an

amended complaint in the Court's July 15, 2020 Order.

       Plaintiff did not aver facts establishing there was an offensive contact by any of the

University Defendants which would constitute battery. See Restatement (Second) of Torts§ 18

(1965). Plaintiff also failed to aver facts establishing false imprisonment as University

Defendants did not confine Plaintiff within boundaries fixed by the University Defendants

simply because they did not provide Plaintiff with transportation to a medical appointment. See

Restatement (Second) of Torts § 35 (1965). University Defendants told Plaintiff that he could see

any medical professional he chose, but he would have to transport himself to those appointments.

University Defendants offered to reimburse any transportation costs. There is also insufficient

facts alleged to establish a violation of Pennsylvania's anti-hazing law as University Defendants

did not cause, coerce or force Plaintiff to violate federal or state criminal law, to consume

anything, or to endure brutality of a physical, mental, or sexual nature for the purpose of

initiating or continuing Plaintiffs membership in an organization. See 18 Pa.C.S.A. $ 2802.



                                                   14
        All of the aforementioned claims violate the Court's July 15, 2020 Order which stated

Plaintiff was only permitted to bring claims based on intentional and negligent infliction of

emotional distress as well as ordinary negligence. Other than Plaintiffs claims for negligence,

intentional infliction of emotional distress, and negligent infliction of emotional distress, all of

the claims contained in the Supplemental Amended Complaint are claims previously dismissed

with prejudice by the Court. Plaintiff s Supplemental Amended Complaint fails to conform to the

Court's Order. Accordingly, the University Defendants' Preliminary Objection based on failure

to conform to law or rule of court pursuant to Pa.R.C.P. 1028(a)(2) is SUSTAINED.

        C. Legal Insufficiency (Demurrer)

        Pa.R.C.P. 1028(a)(4) provides for preliminary objections when a pleading is legally

insufficient. A demurrer tests whether, based on the facts averred, recovery is possible under the

law. Bilt-Rite Contractors, Inc, , The Architectural Studio, 581 Pa. 454, 866 A.2d 270, 274

(2005). In considering preliminary objections based on demurrer, "all material facts set forth in

the challenged pleadings are admitted as true, as well as all inferences reasonably deducible

therefrom." Albert • Erie Ins. Exchange, 2013 PA Super 59, 65 A.3d 923, 930-31 (citing

Feingold • Hendrak, 2011 PA Super 34, 15 A.3d 937, 941). A court is not required to accept

conclusions oflaw, unwarranted inferences, allegations, or expressions of opinion set forth in the

pleadings when ruling on preliminary objections. Bayada Nurses, Inc. v. Com., Dept. of Labor

and Industry, 607 Pa. 527, 8 A.3d 866 (2010). A court must view all evidence and facts in a

light most favorable to the non-moving party. Nutrition Mgmt. Servs. Co. v. Hinchcliff, 2007

PA Super 167, 926 A.2d 531, 535. If there is any doubt as to whether a demurrer is appropriate,

the doubt must be resolved in favor of overruling the demurrer. Theodore v. Delaware Valley

School Dist., 575 Pa. 321, 836 A.24 76 (2003).



                                                  15
        University Defendants argue Plaintiffs claims of negligence, negligent infliction of

emotional distress and intentional infliction of emotional distress fail as a matter of law.

University Defendants allege Plaintiff's claims are either insufficiently pied or inapplicable to

the University Defendants. University Defendants assert Plaintiff s claim for ordinary negligence

fails because it is nothing more than a medical malpractice claim, Plaintiff cannot maintain a

vicarious liability action against Penn State, and Plaintiff cannot establish the necessary elements

for any negligence claim. University Defendants allege Plaintiff's inability to establish a

negligence claim means Plaintiff cannot establish a claim for negligent infliction of emotional

distress. Finally, University Defendants claim Plaintiff's cause of action for intentional infliction

of emotional distress also fails because Plaintiff did not allege sufficiently outrageous and

extreme conduct which would allow him to recover.

        1. Negligence

       To establish a negligence claim, Plaintiff must prove there is a "breach of a legally

recognized duty or obligation that is causally connected to the damages suffered by the

complainant." Bilt-Rite Contractors, Inc., 866 A.2d at 280 (quoting Sharpe • St. Luke's

Hospital, 573 Pa. 90, 821 A.2d 1215, 1218 (2003)); see Wittrien • Burkholder, 2009 PA Super

23, 965 A.2 1229, 1232 (ln any negligence case, the plaintiff must prove duty, breach,

causation and damages."). Plaintiff asserts University Defendants assumed a duty to Plaintiff

when they entered into an agreement for him to join the Penn State football program on an

athletic scholarship. Plaintiff argues University Defendants' affirmative conduct made them

responsible for the health and safety of Plaintiff and established a fiduciary duty owed to

Plaintiff. Plaintiff alleges University Defendants had a duty to care for and protect Plaintiff as

well as provide a safe environment and implement precautions to reduce risks of hmm. Plaintiff



                                                  16
contends University Defendants breached their duty owed to Plaintiff by recklessly ignoring their

duty and this caused Plaintiffs medical and financial damages.

        The Court finds that Plaintiffs negligence claim is nothing more than a medical

malpractice claim against University Defendants. All of Plaintiffs allegations against University

Defendants concern alleged damages Plaintiff suffered in connection to his medical treatment

and care, Count III specifically alleges University Defendants' negligence includes the failure to

examine properly and diagnose his medical condition, failure to provide, recommend, and refer

Plaintiff for appropriate diagnostic study, care, consultation, and treatment, failure to properly

recommend appropriate follow-up with patient, and failure to properly monitor Plaintiffs

progress. The alleged damages include the delay in the diagnosis and treatment of the infection

in Plaintiff's knee which rendered him no longer able to participate in football. As the Court

stated in its July 15, 2020 Opinion and Order, University Defendants are not medical providers

and cannot be held liable for medical malpractice. Plaintiff cannot maintain his ordinary

negligence claim against University Defendants since it is, in fact, a medical malpractice claim.

        Plaintiff claims the Pennsylvania State University is vicariously liable for negligence

because its agents, servants, employees, subsidiaries, affiliates, and/or independent contractors

were negligent in providing medical treatment. Plaintiff asserts the Pennsylvania State University

does business as Penn State Health, the Milton S. Hershey Medical Center, and Penn State

Hershey Medical Group as well as affiliates with Mount Nittany Health. However, all of

Plaintiff's medical malpractice claims against those other entities and agents were dismissed for

failure to file a proper certificate of merit so the Penn State University cannot be held vicariously

liable for their alleged malpractice.




                                                 17
       "[A]bsent any showing of an affirmative act, or failure to act when required to do so, by

the principal, termination of the claim against the agent extinguishes the derivative claim against

the principal." Mamalis v. Atlas Van Lines, Inc., 522 Pa. 214, 221, 560 A.2 1380, 1383 (1989).

"A claim of vicarious liability is inseparable from the claim against the agent since any cause of

action is based on the acts of only one tortfeasor." Id. Here, Plaintiff failed to aver facts showing

an affirmative act or failure to act on the part of the University Defendants which would support

his negligence claim. The termination of the claims against the other defendants in this case

extinguishes the vicarious liability claim against University Defendants.

       Even if Plaintiffs claims were actually negligence claims and not medical malpractice

claims, Plaintiff has failed to aver facts which could establish University Defendants are liable

under a negligence claim directly. Plaintiff argues there is a "special relationship" between

University Defendants and Plaintiff due to the fact that Plaintiff is a student-athlete recruited by

the University and given a scholarship to play football. Plaintiff claims the University

Defendants have an in loco parentis duty. University Defendants assert there is no "special

relationship" or in loco parentis duty imposed on them, and, therefore, they cannot be held liable

under a negligence claim.

       ·The phrase 'in loco parentis' refers to a person who puts oneself [sic] in the situation of

a lawful parent by assuming the obligations incident to the parental relationship without going

through the formality of a legal adoption." Peters v. Costello, 586 Pa. 102, 110-11, 891 A.2d

705, 710 (2005). In the past, Pennsylvania courts were willing to impose an in loco parentis duty

on colleges and universities; however, "in modem times, it would be inappropriate to impose an

in loco parentis duty upon a university." Alummi Ass'n • Sullivan, 524 Pa. 356, 364, 572 A.2d

1209, 1213 (1990). "[T]he modern American college is not an insurer of the safety of its student.



                                                 18
Whatever may have been its responsibility in an earlier era, the authoritarian role of today's

college administrations has been notably diluted in recent decades." Bradshaw • Rawlings, 612

F.2d 135, 138 (3d Cir. 1979). "[T]he principle of in loco parentis appears no longer to apply to

college students." Am. Future Sys., Inc. v. Pennsylvania State Univ., 553 F.Supp. 1268, 1282

(M.D. Pa. 1982). Although there is no in loco parentis duty, that does not mean there is no duty

on universities whatsoever, especially in cases involving student-athletes recruited by the

university to play intercollegiate sports.

        In Kleinknecht • Gettysburg College, the Third Circuit found a "College owed [plaintiff]

a duty of care in his capacity as an intercollegiate athlete engaged in school-sponsored

intercollegiate athletic activity for which he had been recruited." Kleinknecht • Gettysburg

Colt,, 989 F,2d 1360, 1369 (3d Cir. 1993). The court stated "a special relationship existed

between the College and [plaintiffj that was sufficient to impose a duty of reasonable care on the

College." Id. at 1367. "[T]he College had a duty to provide prompt and adequate emergency

medical services to [plaintiff], one of its intercollegiate athletes, while he was engaged in a

school-sponsored athletic activity for which he had been recruited. Id, at 1371. The Pennsylvania

Supreme Court has also held that universities have a "duty of care to its intercollegiate student

athletes ... to have qualified medical personnel available at [intercollegiate athletic events], and

to provide adequate treatment in the event that an intercollegiate student athlete suffered a

medical emergency." Feleccia • Lackawanna Coll, 215 A.3d 3, 10 (Pa. 2019).

       University Defendants had a duty to exercise reasonable care to protect Plaintiff against

unreasonable risk of harm. This included a duty "to provide duly licensed athletic trainers for the

purpose of rendering treatment to its student athletes participating in athletic events." Id. at 15.

Although the Court finds University Defendants owed a duty to Plaintiff by virtue of his status as



                                                  19
a student-athlete who was recruited by Penn State University and participated in intercollegiate

athletic events on behalf of Penn State University, Plaintiffs negligence still fails to survive

University Defendants' Preliminary Objections.

        Plaintiff has failed to aver facts evidencing a breach of the duty owed by University

Defendants. In Kleinknecht, the college failed to have prompt and adequate medical services

available at a school-sponsored athletic event when plaintiff suffered a fatal heart attack at

lacrosse practice with no athletic trainers present or means of quickly obtaining emergency

services. See Kleinknecht, 989 F.2d 1360. In Fe!eccia, the college failed to have qualified

medical personnel ( certified or licensed athletic trainers) available to provide medical treatment

at a football practice. See Feleccia, 215 A.3d 3. In both cases, the colleges breached their duty by

failing to ensure qualified medical personnel was available to provide medical treatment during

athletic events,

        Here, University Defendants exercised reasonable care in ensuring Plaintiff received

proper medical treatment. Plaintiff has not alleged University Defendants failed to provide

prompt and adequate medical services at athletic events or failed to have qualified medical

personnel available to provide medical treatment. In fact, the medical history averred by Plaintiff

shows University Defendants had multiple qualified and licensed medical professionals and

athletic trainers tend to Plaintiffs medical needs. University Defendants did not fail to have

qualified medical personnel available, deny Plaintiff medical care or interfere with his treatment.

University Defendants referred Plaintiff to qualified physicians, athletic trainers, and medical

providers.

        There is no special relationship in this case which would impose a duty greater than

reasonable care. University Defendants did not breach their duty to ensure qualified medical



                                                 20
personnel were available to render medical assistance and Plaintiff failed to aver facts showing

University Defendants failed to exercise reasonable care. There were very few factual allegations

pertaining to University Defendants as Sandy Barbour, Channelle Green, and James Franklin are

hardly mentioned in Plaintiffs Supplemental Amended Complaint. Instead, the great majority of

Plaintiffs pleadings focus solely on the actions of the defendants already dismissed from this

action. Plaintiffs pleadings fail to establish a breach of the duty University Defendants owed to

Plaintiff, and, therefore, Plaintiffs negligence claim against University Defendants is insufficient

as a matter of law.

        2. Negligent Infliction of Emotional Distress

        University Defendants' Preliminary Objections argue Plaintiffs negligent infliction of

emotional distress ("NIED") claims are insufficient as a matter of law and must be dismissed.

Pennsylvania courts have limited a cause of action based on NIED to four theories of recovery.

In order to recover, a plaintiff must prove one of four theories: (1) situations where the defendant

owed the plaintiff a pre-existing contractual or fiduciary duty (the special relationship rule); (2)

the plaintiff suffered a physical impact (the impact rule); (3) the plaintiff was in a "zone of

danger" and reasonably experienced a fear of immediate physical injury (the zone of danger

rule); or ( 4) the plaintiff observed a tortious injury to a close relative (the bystander rule). See

Doe v. Philadelphia Cmty. Health Alternatives AIDS Task Force, 2000 PA Super 6, 745 A.2d

25, 27, aff'd, 564 Pa. 264, 767 A.2d 548 (2001). In this case, Plaintiff has failed to establish a

right to recovery under any of these theories of liability.

        "A lbsent a finding of negligence, [a] negligent: infliction of emotional distress claim

cannot survive." Brezenski • World Truck Transfer, Inc., 755 A.2d 36, 45 (Pa. Super. Ct

2000) (citing J,E.J. v, Tri-Cly. Big Bros./Big Sisters, Inc., 692 A.2 582, 586 (Pa. Super. Ct.



                                                   21
1997)). Given that Plaintiff has failed to establish a claim of negligence, Plaintiffs negligent

infliction of emotional distress also fails. Plaintiff cannot recover under the bystander theory as

he did not observe a tortious injury to a close relative. Plaintiff cannot recover under the zone of

danger theory as he did not aver facts alleging he experienced a fear of immediate physical

impact, rather Plaintiff alleges a special relationship existed between the parties and he suffered a

physical impact due to University Defendants' negligence.

        Plaintiff cannot recover under the special relationship theory because it requires him to

establish University Defendants acted negligently by breaching a duty owed to Plaintiff. Plaintiff

would also have to show negligence to recover under the impact rule. Recovery is available

under the impact rule only "where a plaintiff sustains bodily injuries... accompanied by fright or

mental suffering directly traceable to the peril in which the defendant's negligence placed the

plaintiff..." Brown • Philadelphia Coll. of Osteopathic Med., 449 Pa.Super. 667, 679, 674 A.2d

1130, 1135--36 (1996). Plaintiff has failed to establish University Defendants' negligence as he

cannot show that University Defendants breached a duty they owed to Plaintiff. As a result of

Plaintiffs failure to establish a negligence claim against University Defendants, Plaintiffs claim

for negligent infliction of emotional distress is insufficient as a matter of law.

       3. Intentional Infliction of Emotional Distress

        Count XIV of Plaintiff's Supplemental Amended Complaint is based on a cause of action

of intentional infliction of emotional distress ("IIED"). The four elements Plaintiff must show to

establish this claim are: "() the conduct must be extreme and outrageous; (2) the conduct must

be intentional or reckless; (3) it must cause emotional distress; and (4) the distress must be

severe." Madreperla , Williard Co., 606 F.Supp. 874, 879 80 (E.D. Pa. 1985) (citing Chuy •

Philadelphia Eagles Football Cub, 595 F.2d 1265, 1273 (3d Cir.1979)). For an IIED claim to



                                                  22
survive a preliminary objection, a "court must determine, as a matter of law, whether there is

sufficient evidence for reasonable persons to find extreme or outrageous conduct." Id. The

conduct must be "so outrageous in character and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community." Rinehimer v. Luzerne Cty. Cmty. Coll., 372 Pa.Super. 480, 494-95, 539 A.2d

1298, 1305 (1988); see Restatement (Second) of Torts $ 46, comment d (1965).

       Plaintiff claims University Defendants' extreme and outrageous conduct was that they

knew or should have known oftortious conduct yet allowed it to happen or did nothing about it

in reckless disregard of Plaintiff's health and rights. During the hearing on October 12, 2020,

Plaintiff pointed to the failure to correctly diagnose the infection in his knee after the CT scan in

September 2018 as extreme and outrageous conduct. University Defendants argue Plaintiff has

barely alleged any conduct by the University Defendants, let alone conduct which could rise to

the level of outrageous or extreme conduct. University Defendants assert Plaintiff failed to allege

how any actions by the University Defendants caused his injuries. University Defendants claim

all the charged actions which caused his injuries relate to his medical care and are wholly

unrelated to University Defendants.

       While Pennsylvania recognizes the cause of action for IIED, courts "have allowed

recovery in only very egregious cases" Hoy • Angelone, 456 Pa.Super. 596, 610, 691 A.2d 476,

482 (1997), as modified, 456 Pa.Super. 615, 691 A.2d 485 (1997), and affd, 554 Pa. 134, 720

A.2d 745 (1998), and aft'd, 554 Pa. 134, 720 A.24 745 (1998). Based on the facts averred by

Plaintiff in this case, University Defendants' conduct does not rise to the level necessary to allow

for recovery under a claim ofIIED. Defendant Barbour was only brought up in Plaintiff's factual

allegations once when a coach mentioned her name. The only factual allegations against



                                                 23
Defendant Green relate to her denial of the University transporting Plaintiff to a physical therapy

session, but offering to reimburse the costs of an Uber if Plaintiffs parents were unable to

transport him. There were also very few factual allegations against Defendant Franklin and those

centered around the University's offer of a scholarship, emails from Plaintiffs parents to

Defendant Franklin, and Plaintiff's withdrawal from and return to the football team. None of

these allegations aver facts establishing University Defendants' conduct was extreme or

outrageous. No factual allegations show University Defendants were involved in medical

diagnoses, medical decisions, or medical treatment.

       Plaintiff has failed to allege sufficient facts to show University Defendants' conduct was

extreme and outrageous. Plaintiff cannot satisfy all of the elements necessary to establish a claim

of intentional infliction of emotional distress, and, therefore, Plaintiffs intentional infliction of

emotional distress claim is legally insufficient.

       Accordingly, University Defendants' Preliminary Objections to Plaintiffs claims of

negligence, negligent infliction of emotional distress, and intentional infliction of emotional

distress pursuant to Pa.R.C.P. 1028(a)(4) are SUSTAINED.

                                               ORDER

       AND NOW, this "day of December, 2020, the Court ORDERS as follows:

        1. Defendant Scott A. Lynch, Defendants Andy Mutnan, Renee Messina, Brendan Carr,

           Tim Bream, and Wes Sohns, Defendants Peter H. Seidenberg, M.D., John S. Reid,

           M.D., Penn State Health, The Milton S. Hershey Medical Center, and Penn State

           Hershey Medical Group, and Defendant Mount Nittany Health's ("Pettoners")

           Petitions to Hold Plaintiff in Contempt of Court are GRANTED and all of Plaintiffs




                                                    24
   claims against Petitioners in his Amended Complaint and Supplemental Amended

   Complaint are DISMISSED with prejudice.

2. Plaintiffs Praecipe for Default Judgment and Praecipe for Determination are

   DENIED.

3. Defendants The Penn State University, Sandy Barbour, Charmelle Green, and James

   Franklin's ("University Defendants") Preliminary Objections to Plaintiff's

   Supplemental Amended Complaint pursuant to Pa.R.C.P 1028(a)(l ), 1028(a)02), and

    1028(a)(4) are SUSTAINED.

4. Counts I through XXI are DISMISSED with prejudice.

5. Plaintiffs Supplemental Amended Complaint is DISMISSED with prejudice.



                                            BY THE COURT:




                                            Pamela A. Ruest, President Judge




                                       25